DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-19, 21 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (CN-202028439-U, document & translation of record) in view of Meier (US 7634854).
Regarding claim 16, Wu discloses a process for connecting functional elements to a shaft of a stirrer/grinding agitator for liquid and solid materials ([0004]- e.g. dry powder solid material mixed with water), comprising welding the functional elements 20 (stirring bars/rods) to a circular-cylindrical shaft 10 (fig. 1, see diagram below) for processing liquid and solid materials (paragraphs [0007] [0011, 0015]).

    PNG
    media_image1.png
    531
    594
    media_image1.png
    Greyscale

Wu discloses welding functional elements to the cylindrical shaft, but does not disclose forming elevations by removing material from outer surface of the shaft. However, Meier discloses a process for connecting functional elements to a base shaft of turbine rotor, which rotor can process liquid materials (figs. 1-2). Meier discloses forming elevation on a shaft for receiving functional elements 16/23 (blades) wherein the elevation (portion formed along with recesses 17/30) is formed by removing material (machining to form recesses) from an outer surface of the shaft so as to define the elevations as continuous integral projections of the shaft (fig. 1c, 2b; see diagram below), and subsequently welding the functional elements 16/23 (blades) to the elevations on the shaft, wherein the functional elements can process liquid materials (fig. 1g, fig. 2d; col. 3, lines 22-42, col. 4, lines 40-46). 

    PNG
    media_image2.png
    696
    463
    media_image2.png
    Greyscale

Meier teaches introducing recesses & elevation in the joining area so as to form groove-type weld preparations and thickened regions, which are then joined by laser welding (col. 4, lines 20-46). In this manner, the thickened regions provide uniform & continuous distributions and it is possible to produce high strength bonds between the functional elements (blades) and base shaft (root) (col. 4, lines 20-25, 53-57). In light of this, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form elevations & recesses by removing material and then perform welding in the connecting method of Wu for the purpose of groove-type weld preparations and doing so would result in uniform & continuous distribution, thereby producing high strength bonds between the functional elements (stirring bars) and the shaft. Hence, Wu as modified by Meier discloses steps of forming elevations as continuous integral 
As to claims 17-18, the grinding agitator taught by Wu (fig. 1) is equivalent to a comminutor or a mixing kneader for grinding or mixing liquid and solid materials. Examiner notes that process of grinding or mixing particular liquid or solid material(s) is an intended use of the grinder and does not limit the instantly claimed method of making the grinder/stirrer by welding. Similarly, mixing or grinding to produce a specific mixture quality (e.g. gel-like consistency) also relates to intended use of the stirrer/grinder.
As to claims 19 and 21, Meier discloses that functional elements 16/23 are welded to the elevations with full attachment and with an X-shaped seam (figs. 1g, 2d). Thus, Wu as modified by Meier above renders these claims obvious.
As to claim 26, Wu teaches operating the grinding agitator/stirrer with the shaft for processing liquid and/or solid materials ([0004]- e.g. dry powder solid material mixed with water).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Wu in view of Meier as applied to claim 16 above, and further in view of Ganesh (US 2009/0314758).
As to claim 20, Wu or Meier does not mention providing notches in preparation for welding. However, such preparation technique is known in the art. Ganesh is drawn to a method of fusion welding metal articles, specifically turbine components, to improve durability in harsh environments (abstract; ¶ 2). Ganesh teaches that various preparation processes can occur before and/or after fusion surfacing by grit blasting, EDM, grinding, polishing, machining etc. (¶ 24), which techniques intrinsically produce notches on the surfaces to be welded. In light of Ganesh, it would have been obvious to a person of ordinary skill in the art at the time of the invention to perform surface grinding in preparation for welding in Wu in order to aid in maximizing weld penetration and strength of the weld joint. Hence, the combination of Wu, Meier and Ganesh discloses that faying surfaces are whetted with few notches by blasting or grinding or polishing during preparation for subsequent welding.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu in view of Meier as applied to claim 16 above, and further in view of Farrell et al. (US 6376801, hereafter “Farrell”).
As to claim 20, Wu or Meier fails to disclose that the welded seams are checked by ultrasound, by X-rays, or by another non-destructive examination process. However, Farrell.
Claims 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu in view of Meier as applied to claims 16 & 21 above, and further in view of Iwasaki et al. (US 2013/0058773, “Iwasaki”).
As to claim 23, Wu or Meier does not specifically mention manufacturing the shaft or the functional elements from a duplex steel. However, Iwasaki (drawn to manufacturing material for rotary machine components) discloses it is known in prior art that duplex stainless steel has sufficient corrosion resistance and strength and is cheap in practice and therefore, has been used in recent years for rotary machine components such as rotors or impellers [Background- ¶ 0009]. Moreover, it is common knowledge in the art that duplex steels are extremely corrosion resistant. Consequently, it would have been obvious to a person of ordinary skill in the art at the time of the invention to utilize duplex steel material for the agitator/stirrer components in the combination of Wu & Meier because it provides good corrosion resistance, strength and is cheaper. 
As to claim 24, it would have been obvious to a person of ordinary skill in the art at the time of the invention to manufacture the shaft and the functional elements from the same material (duplex steel) for metallurgical compatibility, thereby easily completing the welding process.
As to claim 25, Meier discloses that a weld filler (powder) is used for welding (laser powder build-up welding) the functional elements (blades) to the elevations (col. 3, lines 25-28). Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide identical filler material as that of the shaft and the functional elements in the combination .

Response to Arguments
Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive for following reasons.
Regarding claim 16, Applicant argues:
The specific language of claim 16 calls for removal of material from an outer cylindrical surface of the circular- cylindrical shaft to define the elevations. The disclosure of Meier, including the subject matter shown in Figs. 2a and 2b as shown in the office action, do not remove material from an outer cylindrical surface of a circular-cylindrical shaft. Rather, these figures and the disclosure of Meier remove material from a flat blade route which is formed by either removing a prior route, or otherwise, so as to form a single ridge.

In response, examiner contends that above individual arguments against Meier reference alone concerning removal of material from an outer surface of cylindrical shaft amount to piecemeal analysis. One cannot show nonobviousness by attacking references individually where the rejections are based on combination of references (in this case, Wu & Meier) see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co. 231 USPQ 375 (Fed. Circ. 1986). Primary reference of Wu discloses cylindrical shaft 10 and welding functional elements 20 to the outer surface of the cylindrical shaft (fig. 1). Meier was cited with respect to removing material from an outer surface of a shaft so as to form elevation in preparation for welding and then, welding functional elements to the elevations on the shaft. 
Applicant further argues:
The material is removed from the flat surface on either side of the ridge, or elevation as shown in the annotated figure in the office action. It is clear that this flat surface is not an outer 

Examiner respectfully disagrees. First, it is noted that both Wu and Meier discloses common features of welding functional elements to a base shaft. Although Meier lacks a circular/cylindrical shaft, such shaft is already present in Wu. Combining the subject matter of Meier (removing material from outer surface of shaft in preparation for welding) with Wu results in removing material from the outer surface of the circular/cylindrical shaft to form elevations and welding functional elements to the elevations. Consequently, examiner submits that Wu as modified by Meier discloses the recited steps in method claim 16.
With respect to new claim 26, Applicant argues:
In connection with new process claim 26, this claim adds the step of operating the mixer, kneader, stirrer or comminutor with the shaft to process liquid or solid materials with the functional elements. This claim clearly distinguishes the subject matter of the present application at least with respect to the Meier reference, which deals with bladed gas turbine rotors which do not work in machines to process solid or liquid materials. Therefore, the person having ordinary skill in the art would not combine the teachings of Meier, drawn to such a distinct and different device, into Wu. Therefore, dependent claim 26 is submitted to even further define over the art of record. 

In response, examiner points out that above individual arguments against Meier reference alone concerning processing liquid or solid materials amount to piecemeal analysis and ignores the base reference of Wu, which teaches operating the grinding stirrer with the shaft for processing liquid and/or solid materials ([0004]- e.g. dry powder solid material mixed with water). Wu desires to weld the functional elements to the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVANG R PATEL/
Primary Examiner, AU 1735